PER CURIAM.
Finding that when Jose Pedraza joined as defendants certain of the appellants in his 1980 dissolution action against Isabel Pedraza, his wife, he did so expressly to perfect his equitable distribution and special equity claims against his wife, we conclude that the dissolution action was properly dismissed not only as to Isabel upon her death, see Jaris v. Tucker, 414 So.2d 1164 (Fla. 3d DCA 1982), but also, because the action against the joined appellants was so interrelated with the dissolution proceeding, as to the joined appellants. Thus, the dismissal of that action did not preclude Jose Pedraza from bringing an independent action against the appellants, and his institution of such an independent action did not properly subject him to a counterclaim for malicious prosecution and abuse of process. Accordingly, the trial court’s dismissal of the counterclaim is
Affirmed.